Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered July 6, 1989, convicting him of robbery in the first degree, robbery in the second degree, and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
By failing to object to the trial court’s marshaling of the evidence in its charge to the jury, the defendant failed to preserve for appellate review the issue of whether that marshaling was done in an unfair or unbalanced manner (see, People v McDonald, 144 AD2d 701; People v McCright, 107 AD2d 766). In any event, reversal is unwarranted, as, under the circumstances of this case, any deficiency did not deny the defendant a fair trial (see, People v Saunders, 64 NY2d 665; see also, People v Gray, 144 AD2d 483; People v McDonald, supra; People v McCright, supra; People v Little, 98 AD2d 752, affd 62 NY2d 1020). Thompson, J. P., Brown, Miller and O’Brien, JJ., concur.